Citation Nr: 1716425	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 17, 2009 for the award of service connection for coronary artery disease (CAD).

2.  Entitlement to an effective date earlier than April 29, 2010 for the award of service connection for residuals of a left hip fracture with total hip replacement (herein left hip disability).

3.  Entitlement to an effective date prior to February 17, 2009 for the award of a 40 percent disability rating for left lower extremity peripheral neuropathy due to diabetes and radiculopathy associated with lumbar degenerative disc/joint disease.

4.  Entitlement to an effective date prior to February 17, 2009 for the award of a separate 40 percent disability rating for right lower extremity peripheral neuropathy associated with diabetes mellitus.

5.  Entitlement to an effective date prior to February 17, 2009 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to April 1957, from September 1958 to September 1961 and from November 1961 to July 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  Further detailed procedural history will be discussed below, as relevant.

In December 2011, the Board remanded the CAD, left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy and TDIU claims.  In December 2014, the Board remanded all of the claims now on appeal.

With respect to the left hip disability claim, subsequent to the Statement of the Case (SOC) issued in April 2016, additional documents were associated with the Veteran's claims file (in the form of VA treatment records obtained by VA in September 2016), without a waiver of review by the Agency of Original Jurisdiction (AOJ).  While the Veteran filed his substantive appeal in April 2016 and evidence submitted by the Veteran is therefore subject to initial review by the Board, the additional documents were obtained by VA and therefore waiver of consideration of such by the AOJ is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, the additional VA treatment records obtained by VA are not relevant to the left hip disability earlier effective date claim.  As the additional documents do not relate to or have a bearing on this claim, they are therefore not pertinent and the Board can proceed with a decision on this claim.  See 38 C.F.R. 
§§ 19.31(b), 20.1304(c) (2016). 


FINDINGS OF FACT

1.  The evidence does not indicate that it was factually ascertainable that the Veteran had CAD as a complication of diabetes prior to April 17, 2009.

2.  No communication received by VA from the Veteran (or his representative) prior to April 29, 2010 indicated intent to apply for entitlement to service connection for a left hip disability.

3.  The previously assigned effective date (February 17, 2009) for the grant of separate 40 percent disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy is not rationally justified, and the Board is unable to determine a factually ascertainable date prior to this effective date when the Veteran's disability picture may have worsened.

4.  From January 1, 2008, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and prior to this time he was employed full time.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 17, 2009 for the grant of entitlement to service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).

2.  The criteria for an effective date prior to April 29, 2010 for the grant of entitlement to service connection for a left hip disability have not been met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016); 38 C.F.R. §§ 3.1(p), 3.155(a) (2009).  

3.  The criteria for earlier effective dates of November 13, 2006, but no earlier, for 40 percent disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816, 4.119, 4.124a (2016).

4.  The criteria for an effective date of January 1, 2008, but no earlier, for entitlement to a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

VA has a duty to notify and duty to assist a veteran in the claims process.

With respect to the CAD, left hip disability and TDIU claims, as will outlined further below, the appeals arise from the Veteran's disagreement with the initial effective date assigned following the grant of entitlement to service connection and a TDIU.  With respect to the left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy claims, as will be outlined further below, these are also essentially on appeal from the original rating decision that granted entitlement to service connection.  Once entitlement to service connection or a TDIU is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice during the appeal period by a December 2007 letter prior to an October 2008 rating decision (with respect to the left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy claims) and by an April 2009 letter prior to a September 2009 rating decision (with respect to the TDIU Claim).  As will be discussed further below, the Veteran's CAD and left hip disability claims were not specifically claimed by the Veteran prior to the grant of entitlement service connection and as such while the letters provided (in June 2009 prior to the January 2010 rating decision with respect to CAD and in June 2010 prior to the November 2010 rating decision with respect to the left hip disability) did not specifically list such disabilities, the relevant information regarding effective dates and how VA determines disability ratings was provided in the letters. 

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records and private medical records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with multiple VA examinations throughout the appeal period with respect to various disabilities.  The Board notes that the Veteran has questioned the adequacy of some of his VA examinations, which as will be addressed further below, is relevant to the left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy claims.  Overall, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the claims on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted in the Introduction, the Veteran's claims were previously remanded by the Board and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, with respect to the December 2011 Board remand, the Board remanded the CAD, left lower extremity peripheral neuropathy/radiculopathy, right lower extremity peripheral neuropathy and TDIU claims for a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), which was issued in March 2012.   With respect to the December 2014 Board remand, the left hip disability claim was remanded for a SOC pursuant to Manlincon, which was issued in April 2016.  The other claims on appeal were remanded for the issuance of a Supplemental Statement of the Case, which was completed in September 2016, and to obtain VA treatment records, which were obtained in April 2016.  Specifically, the Board remand instructed to obtain the results of a VA January 2008 EKG study and a January 2008 VA treatment note obtained in April 2016 noted the results of this EKG study.  Overall, there has been substantial compliance with the prior Board remands.       

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

II.  General Legal Criteria

Generally, for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

The effective date of an award based on a claim for increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  

The regulation in effect as applicable in this case (the regulation was subsequently amended effective March 2015) defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009).  With regard to informal claims, the regulation in effect as applicable in this case (the regulation was also subsequently amended effective March 2015) stated that "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the [VA]...may be considered an informal claim. Such informal claim must identify the benefit sought."  See 38 C.F.R. § 3.155(a) (2009).
A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

III.  CAD

The Veteran initially filed a claim on November 13, 2007 for entitlement to service connection for various disabilities, to include diabetes.  An October 2008 rating decision granted entitlement to service connection for diabetes with bilateral lower extremity peripheral neuropathy.

In an April 17, 2009 statement, the Veteran stated "please see the attached medical evidence to support my claim for increase in diabetes, and grant me peripheral neuropathy secondary to my diabetes mellitus type II."

The Veteran was afforded a diabetes VA examination in January 2010.  The examination report noted a problem of coronary heart disease and an onset was noted of September 2009.  It was noted that "[t]he Veteran reports he underwent cardiac placement [times] 1 in September 2009 after blocked artery was found on work up for peripheral vascula disease."  A diagnosis was noted of CAD, secondary to diabetes.

In a January 2010 rating decision, the AOJ granted entitlement to service connection for CAD and assigned a 10 percent disability rating.  The rating decision noted that CAD was secondary to the Veteran's previously service-connected diabetes.  An effective date of April 17, 2009 was assigned, which the AOJ referenced as "the date we received your claim for increased evaluation" for service-connected diabetes.  

The Veteran's service-connected diabetes is rated under Diagnostic Code 7913.  A note under this Diagnostic Code instructs to "[e]valuate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation."  See 38 C.F.R. § 4.119 (2016), Note (1).  

The Board notes that generally an unappealed rating decision is final under 38 U.S.C.A. § 7105 (West 2014).  Pursuant to 38 C.F.R. § 3.156(b) (2016), however, when new and material evidence is received prior to the expiration of the appeal period (which is generally one year), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

With respect to this claim, as outlined above, an October 2008 rating decision granted entitlement to service connection for diabetes and the Veteran filed an increased rating claim for diabetes in April 2009.  Prior to the January 2010 rating decision that adjudicated this increased rating claim (and granted entitlement to service connection for CAD), various evidence was submitted that referenced the Veteran's diabetes.  This included private medical records from Dr. B.M. obtained in May 2009 and buddy statements obtained in May 2009 that described functional impacts of the Veteran's diabetes.  This information was new and material as to the diabetes increased rating claim and as it was received within one year of the October 2008 rating decision (i.e., received prior to the expiration of the appeal period), it is considered as having been filed as part of the original November 2007 diabetes claim (i.e., it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  As noted above, pursuant to Diagnostic Code 7913, compensable complications of diabetes are to be separately rated.  As CAD was referenced as a complication of diabetes, it is therefore relevant that the Veteran's increased diabetes rating claim dated to November 2007.

The grant of entitlement to service connection for CAD can be viewed as part of the increased diabetes rating claim.  In this regard, as noted above, the effective date of an award based on a claim for increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  As noted, the date of claim as to the increased diabetes rating claim is November 2007.  The remaining issue is the date entitlement arose, which would mean in this case when it was factually ascertainable that the Veteran had CAD as a complication of diabetes.

As noted, the January 2010 VA examination report noted a problem of coronary heart disease with an onset of September 2009 and that "[t]he Veteran reports he underwent cardiac placement [times] 1 in September 2009 after blocked artery was found on work up for peripheral vascula disease." As such, the VA examination report noted an onset of CAD in September 2009.  

A November 2009 private treatment record from Dr. S.S. noted a history of "[CAD] status post Promus DES to the RCA last 07/31/2009."  Other private medical records referenced CAD and a procedure occurring in 2009, without a specific month noted.  For example, an April 2010 private treatment record from R.T. noted a history of "coronary artery stenosis status post stent to the right coronary artery 2009" and an October 2012 private treatment record from Dr. J.M. noted an assessment of "[CAD] with history of 1v. cardiac stenting (2009)."  

The evidence dated prior to April 17, 2009 did not indicate the presence of CAD.  For example, a January 2008 VA Agent Orange Registry Evaluation noted no history of cardiac disease and no cardiac symptoms.  An EKG was noted as "[s]hows sinus rhythm with nonspecific T-wave flattening."  A list of diagnoses did not include CAD.  

Based on a review of the evidence of record, such does not indicate that it was factually ascertainable that the Veteran had CAD as a complication of diabetes earlier than the currently assigned effective date for service connection of April 17, 2009.  As noted, the VA examination report referenced an onset of CAD in September 2009, a November 2009 private treatment record from Dr. S.S. noted a history of "[CAD] status post Promus DES to the RCA last 07/31/2009" and other private medical records referenced CAD and a procedure occurring in 2009, without a specific month noted.  No specific date prior to April 17, 2009 was noted.  In addition, the January 2010 VA examination report, which noted a diagnosis of CAD secondary to diabetes, appears to be the earliest competent evidence of record to relate the Veteran's CAD to his diabetes (i.e., indicating that CAD was a complication of diabetes).  As such, the Board finds that the date entitlement arose for entitlement to service connection for CAD was not prior to April 17, 2009.

In review, the grant of entitlement to service connection for CAD can be viewed as part of the increased diabetes rating claim and, except as otherwise provided, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  As noted, the date of claim as to the increased diabetes rating claim is November 2007 and the evidence did not indicate that it was factually ascertainable that the Veteran had CAD as a complication of diabetes prior to April 17, 2009.  As such, the date entitlement arose is later than the date of claim and is the controlling date for effective date purposes.  As the Board finds that the date entitlement arose for entitlement to service connection for CAD was not prior to April 17, 2009, which is the currently assigned effective date for the grant of entitlement to service connection, no earlier effective date is warranted.

The Board notes that VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the class action case of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2016).  A Nehmer class member is defined as a Vietnam Veteran who "has a covered herbicide disease."  See 38 C.F.R. § 3.816(b)(1) (2016).  A "covered herbicide disease" is defined as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e)," which therefore includes ischemic heart disease (which includes CAD).  See 38 C.F.R. §§ 3.309(e), 3.816(b)(2) (2016).  As applicable in this case, if a Nehmer "class member" is entitled to disability compensation for a "covered herbicide disease," if the Veteran had a claim for disability compensation for a "covered herbicide disease" between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here August 31, 2010 for CAD), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2) (2016); 75 Fed. Reg. 53202 (August 31, 2010) (amending 38 C.F.R. § 3.309 to include ischemic heart disease).  

The Board notes that while the Veteran was granted entitlement to service connection for CAD as secondary to service-connected diabetes, the Veteran is a Nehmer class member in that he served in Vietnam and CAD is a covered herbicide disease.  See DD 214 for October 1965 to August 1971 Service (noting "RVN," or Republic of Vietnam, foreign service).  As such, the special effective date rules pursuant to Nehmer are applicable.  

In this case, however, the Veteran did not have a claim between May 3, 1989 and August 31, 2010 for CAD.  As noted, the Veteran did not specifically file a claim for entitlement to service connection for CAD, but this claim instead arose out of an increased diabetes rating claim.  In the Nehmer context, if there was no prior claim, then the effective date of the award shall be determined in accordance with the general effective date regulations, which the above discussion addressed in detail.  See 38 C.F.R. § 3.816(c)(4) (2016).  In any event, even assuming (without deciding) that the Veteran he had filed a claim for CAD during the requisite time period, the effective date of the award would be the later of the date such claim was received by VA or the date the disability arose.  As outlined above, the Board has found that the date entitlement arose for entitlement to service connection for CAD was not prior to April 17, 2009, which is the currently assigned effective date for the grant of entitlement to service connection.  This finding, essentially, was a finding that the date the disability arose was not prior to April 17, 2009, as a diagnosis of CAD was not shown in the record prior to this date.  In sum, the Board has considered the special effective date rules pursuant to Nehmer, but an earlier effective date is not warranted based on these rules.    

The Board additionally notes that if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. §§ 3.114(a), 3.400(p) (2016).  As noted, August 31, 2010 was the date that CAD was added to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents.  As noted with respect to a liberalizing change in law, generally an effective date is not warranted prior to the date of the change in the law.  The currently assigned effective date of April 17, 2009 is prior to the August 31, 2010 change in law.  As such, no earlier effective date is warranted based on the provisions applicable to a liberalizing change in law.

The Board has considered the Veteran's contentions.  It does not appear that he has made any specific arguments with respect to a particular effective date sought for entitlement to service connection for CAD.  He has variously (though it does not appear in regards specifically to CAD) referenced his original claim filed in November 2007 as a warranted effective date.  To this extent, the Board has explained in detail above why an effective date earlier than April 17, 2009, which necessarily includes November 2007, is not warranted for CAD.  As such, while the Board has considered the Veteran's contentions, an earlier effective date is not warranted for this claim.    

In sum, the Board finds that the evidence did not indicate that it was factually ascertainable that the Veteran had CAD as a complication of diabetes prior to April 17, 2009.  As such, the Board concludes that the criteria for an effective date prior to April 17, 2009 for the grant of entitlement to service connection for CAD have not been met and therefore to this extent, the Veteran's claim is denied.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).



IV.  Left Hip Disability

On April 29, 2010 the Veteran filed a claim for an increased rating for his service-connected low back disability, stating in the entirety to "[p]lease see the attached medical evidence and grant me an increase on my lower back [service-connected] disability."  He was afforded a VA examination in October 2010.  The examination report noted a left hip fracture in 2008 and "[l]ow back fracture diagnosed 2008.  Caused fall during pain flare.  Broke left hip as a result of the fall."  A December 2010 rating decision granted entitlement to service connection for a left hip disability as secondary to the Veteran's service-connected low back disability.  An effective date was assigned of April 29, 2010, which was noted as "the date you asked an increased evaluation of the lumbar spine as this is associated with the spine."

Based on a review of the evidence of record, the Board concludes that an effective date earlier than April 29, 2010 is not warranted for the grant of entitlement to service connection for a left hip disability.  No communication received by VA from the Veteran (or his representative) prior to April 29, 2010 indicated intent to apply for entitlement to service connection for a left hip disability, as would be required to file a claim (formal or informal).  In fact, the currently assigned effective date is based on an April 29, 2010 claim that was for an increased disability rating for his service-connected low back disability and which did not reference the left hip.

The AOJ accepted April 29, 2010 as the date of claim with respect to entitlement to service connection for the left hip.  As noted above, generally for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Assuming (without deciding) for purposes of this decision that entitlement arose for service connection for a left hip disability prior to April 29, 2010, the date of claim, as the later date, would be be the effective date for entitlement to service connection.  As April 29, 2010 is the accepted date of the Veteran's claim, it therefore would be the earliest possible effective date for the grant of entitlement to service connection for a left hip disability.
The Board notes that in March 2010, the Veteran submitted a statement saying "[p]lease see the attached medical statement and grant me 100% [permanent and total] for my diabetes."  The referenced medical statement was a one page March 2010 document, which included text stating that "[t]he [V]eteran has the following complication that are directly due to diabetes mellitus, or is likely to be caused in part and/or aggravated by the diabetes mellitus," followed by a variety of check boxes.  A box was marked of "Other" and hand written was "[r]ecent hip fracture."  In response to this submission, the AOJ sent a March 2010 letter that stated "[w]e received your claim for 100 % Permanent & Total [in March 2010], however we have granted you [TDIU]...If you wish to claim an increase in any of your service connected conditions...please tell us on the enclosed" form.  

Subsequently and prior to April 29, 2010, no communication received by VA from the Veteran (or his representative) indicated intent to apply for entitlement to service connection for a left hip disability or alternatively, for an increased rating for his service-connected diabetes.  As the March 2010 statement did not identify a benefit sought of entitlement to service connection for a left hip disability or indicate an intent to apply for such, this statement cannot be construed as informal service connection claim.  In addition, the AOJ appeared to have found the statement to be unclear as to indicating an intent to apply for an increased rating for diabetes, presumably based on the reference to 100% permanent and total, and sought clarification from the Veteran as to his intention with his March 2010 statement.  The Veteran did not subsequently (prior to April 29, 2010) identify and indicate an intent to apply for an increased rating for diabetes and as such, the March 2010 statement will not be construed as an increased rating claim.  In addition, the Board notes that the receipt of private medical records relating to the left hip (to include relating an unspecific hip fracture to diabetes) is not sufficient to be considered a claim.  See Lalonde v. West, 12 Vet. App. 377 (1999) (stating that where the Veteran had not been granted service connection for a disability, "the mere receipt of medical records cannot be construed as an informal claim").

The Board has considered the Veteran's contentions.  In his July 2011 notice of disagreement (NOD), the Veteran stated that "I totally disagree with the effective dates of the claims.  My first hip replace was November 2009, my compensation was only authorized from May 2010, and did not get anything until [N]ovember 2010, I was cheated out of 6 months of benefits because of the policy concerning effective dates."  The Board notes that November 2010 was the date of the rating decision that granted entitlement to service connection for a left hip disability.  As to this contention, the Board acknowledges that the Veteran did have a left hip replacement in November 2009, which is shown by private medical evidence of record.  As outlined above however, generally for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  The discussion above assumed (without deciding) for purposes of this decision that entitlement arose for service connection for a left hip disability prior to April 29, 2010 (for example, in November 2009).  However, as the date of claim of April 29, 2010 is the later date, this is the controlling date for effective date purposes.  An earlier effective date is therefore not warranted based on the date that the Veteran's hip was replaced in November 2009.  As such, while the Board has considered the Veteran's contentions, an earlier effective date is not warranted for this claim.  

In sum, the Board finds that no communication received by VA from the Veteran (or his representative) prior to April 29, 2010 indicated intent to apply for entitlement to service connection for a left hip disability.  As outlined above, generally for the grant of entitlement to service connection the effective date shall be the date of claim or the date entitlement arose, whichever is later.  As discussed above, even assuming that entitlement arose for service connection for a left hip disability prior to April 29, 2010, the later date of claim of April 29, 2010 is the controlling date for effective date purposes.  The Board therefore concludes that the criteria for an effective date prior to April 29, 2010 for the grant of entitlement to service connection for a left hip disability have not been met and to this extent the Veteran's claim is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016); 38 C.F.R. §§ 3.1(p), 3.155(a) (2009).  





V.  Left Lower Extremity and Right Lower Extremity

Procedural History

On November 13, 2007, the Veteran filed a claim for entitlement to service connection for a variety of disabilities, to include bilateral numbness in both feet and bilateral leg condition.  

An October 2008 rating decision granted entitlement to service connection for a low back disability.  It also granted entitlement to service connection for left lower extremity radiculopathy as secondary to the service-connected low back disability and assigned a 20 percent disability rating "based on moderate symptoms including pain with prolonged walking."  The rating decision additionally granted entitlement to service connection for diabetes "with bilateral lower extremity peripheral neuropathy."  A 20 percent disability rating was assigned for diabetes, which was noted to be "based on the need for medication and diet for control."  The rating decision stated that:

A separate evaluation is not warranted for bilateral lower extremity peripheral neuropathy and this condition is considered in the evaluation of your service connected type 2 diabetes mellitus....The same "problems" or symptoms including difficulty walking are noted to be due to lumbar radiculopathy and to peripheral neuropathy but can not be compensated for more than once.  As a significant disability of the left lower extremity is associated with your lumbar spine which can be evaluated at a higher level and with no more than mild, subjective peripheral neuropathy, your lower extremity problems are seen as being associated with your lumbar spine condition and the same symptoms cannot be evaluated again.  Under evaluation criteria for peripheral neuropathy, a noncompensable evaluation is assigned unless there is complete paralysis of foot movements which is mild.

The Board also notes that the October 2008 rating decision that granted entitlement to service connection for diabetes with bilateral lower extremity peripheral neuropathy assigned an effective date of November 13, 2006.  The rating decision stated that this date "is established one year prior to the date we received your claim as the evidence of record shows you were diagnosed and treated for this condition prior to the effective date of the law which recognized type 2 diabetes mellitus as being associated with exposure to Agent Orange."  This appears to be in reference to the special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides agents pursuant to Nehmer and to provisions applicable to a liberalizing change in law as to effective dates.  

Diabetes was added to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents on May 8, 2001.  See 66 Fed. Reg. 23166 (May 8, 2011); see also 38 C.F.R. § 3.309 (2016).  As noted above, if the Veteran had a claim for disability compensation for a "covered herbicide disease" between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here May 8, 2001 for diabetes), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  In this case, the Veteran did not have any claim for entitlement to service connection, to include diabetes, prior to November 13, 2007.  In the Nehmer context, if there was no prior claim, then the effective date of the award shall be determined in accordance with the general effective date regulations.  See 38 C.F.R. § 3.816(c)(4) (2016).  This would include the 38 C.F.R. § 3.114 (2016), which provides that if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law (here, May 8, 2001.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. §§ 3.114(a), 3.400(p) (2016).  

38 C.F.R. § 3.114(a)(1) (2016) provides that if a claim is reviewed at the request of the Veteran more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  This is the situation in this case, as the Veteran applied for entitlement to service connection more than one year after the effective date of the liberalizing law (May 8, 2001) that added diabetes to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents.  The October 2008 rating decision therefore granted entitlement to service connection for diabetes effective one year prior to the Veteran's November 13, 2007 claim.  

This assigned November 13, 2006 effective date also included, per the October 2008 rating decision codesheet, bilateral lower extremity peripheral neuropathy.  As noted above, the Veteran's service-connected diabetes is rated under Diagnostic Code 7913.  A note under this Diagnostic Code instructs to "[e]valuate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913."  See 38 C.F.R. § 4.119 (2016), Note (1).  As such, the October 2008 rating decision assigned, essentially, 0 percent disability ratings for bilateral lower extremity peripheral neuropathy, effective November 13, 2006. 
  
Following the October 2008 rating decision, on April 17, 2009 the Veteran submitted a statement as follows: "please see the attached medical evidence to support my claim for increase in diabetes, and grant me peripheral neuropathy secondary to my diabetes."  The Veteran was afforded a VA peripheral nerves examination in May 2009.  A September 2009 rating decision granted entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes and assigned a 40 percent disability rating effective April 17, 2009, which was noted to be the date of claim.  A January 2010 rating decision granted an earlier effective date for the separate 40 percent disability rating for peripheral neuropathy of the right lower extremity.  A date was assigned of February 17, 2009, which was noted be the date of a VA examination in which the Veteran stated that he was unable to work due to his neuropathy and that "[t]his was accepted as a claim for increase in your neuropathy of lower extremities."  The rating decision also combined the evaluation of the left lower extremity peripheral neuropathy and radiculopathy and increased the assigned rating to 40 percent, effective February 17, 2009 (with the same explanation offered as for the right lower extremity peripheral neuropathy effective date).  It was noted that "[t]he symptoms of the left leg neuropathy and radiculopathy are similar and cannot be separately evaluated.  Therefore, the conditions are evaluated together."

The December 2011 Board remand identified September 2009 and February 2010 Veteran statements as NODs as to the September 2009 and January 2010 rating decisions as to the assigned effective dates with respect to left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy.  

As noted above, generally an unappealed rating decision is final under 38 U.S.C.A. § 7105 (West 2014).  Pursuant to 38 C.F.R. § 3.156(b) (2016), however, when new and material evidence is received prior to the expiration of the appeal period (which is generally one year), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  With respect to this claim, as outlined above, an October 2008 rating decision granted entitlement to service connection for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy.  Subsequently, an increased rating claim was filed in April 2009, a new VA examination was conducted in May 2009 and increased ratings were granted in September 2009 and January 2010 rating decisions.  Upon review, new and material evidence was submitted within the appeal period (one year) of the October 2008 rating decision, to include the May 2009 VA peripheral nerves examination report, and as such, the October 2008 rating decision did not become final.  As a result, the issues on appeal are more accurately viewed as disagreement with the initially assigned disability ratings in the October 2008 rating decision based on the November 2007 claim.  As such, essentially the appeal involves the assigned disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy prior to the assignment of 40 percent disability ratings on February 17, 2009.

Evidence and Analysis

The Veteran's left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy have been rated under Diagnostic Code 8699-8620.  See 38 C.F.R. § 4.27 (2016) (stating "[w]hen an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be 'built-up' as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be '99' for all unlisted conditions" and that "if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen"). 

Diagnostic Code 8620 provides disability ratings based on paralysis of the sciatic nerve.  Disability ratings are warranted as follows: a 10 percent disability rating for mild incomplete paralysis, a 20 percent disability rating for moderate incomplete paralysis, a 40 percent disability rating for moderately severe incomplete paralysis, a 60 percent disability rating for severe incomplete paralysis with marked muscular atrophy and an 80 percent disability rating for complete paralysis.  See 38 C.F.R. § 4.124a (2016), Diagnostic Code 8620.  The words "mild," "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a (2016).

As noted above, essentially this appeal involves the assigned disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy prior to the assignment of 40 percent disability ratings on February 17, 2009.  As outlined, with respect to left lower and right lower extremity peripheral neuropathy, such were evaluated with the Veteran's diabetes and essentially assigned 0 percent disability ratings from November 13, 2006.  From November 13, 2007, left lower extremity radiculopathy was assigned a 20 percent disability rating and from February 17, 2009, left lower extremity peripheral neuropathy and radiculopathy were evaluated together and assigned a 40 percent disability rating.  From February 17, 2009, right lower extremity peripheral neuropathy was assigned a 40 percent disability rating, which means that from November 13, 2006 to February 17, 2009, right lower extremity was assigned, essentially, a 0 percent disability rating as it was rated as part of diabetes.

Turning to the medical evidence of record, a January 2008 VA Agent Orange Registry Evaluation noted that the Veteran "had some dragging pains in both feet with typical neuropathic symptoms ...states that he has had this neurological problem a few years."  Upon physical examination, it was noted that motor and sensory were normal and that gait was normal.  An assessment was noted of diabetes with neuropathy and poorly controlled.  
The Veteran was afforded a VA examination in June 2008.  A diabetes examination report was completed and noted that the Veteran "had leg and feet tingling and numbness sensation of the bilateral lower extremities since 2005."  It was noted that the numbness and tingling was gradually getting worse, that there was no weakness in the extremities and that he was not taking any medication for the numbness and tingling sensation.  It was noted that the numbness and tingling sensation worsened on prolonged walking and that "[s]o his bilateral feet condition has limited some of his daily activities."  Upon neurologic examination, it was noted that sensation of the lower extremities with monofilament test showed decreased sensation of both feet and lower legs, that motor examination showed no muscle atrophy or weakness and that reflexes were present bilaterally where tested.  It was noted that "[s]o from this exam the [V]eteran has sensory peripheral neuropathy of the bilateral lower extremities."  A diagnosis of diabetes with associated peripheral neuropathy of the bilateral lower extremities was noted, along with an opinion stating that "the [V]eteran began to have numbness and tingling sensation of both feet in 2005.  The numbness and tingling sensation is due to sensory peripheral neuropathy condition" and that "[s]ensory peripheral neuropathy is a known complication of diabetes mellitus.  So his bilateral numbness leg condition is caused by his diabetes."  

A posttraumatic stress disorder (PTSD) examination report was also completed and it was noted that the Veteran worked full time as an independent insurance adjuster until December 2007 and that "[h]e quit working because he is unable to move about because of his back and legs."  

A spine examination report was also completed.  It noted that the Veteran's "back pain radiates to the buttocks bilaterally; also radiates down to the left lower leg occasionally."  Upon neurologic examination, it was noted that there was decreased sensation in both feet (noted to be related to diabetes), no muscle atrophy or weakness and that tendon reflexes were present but slightly decreased.  A diagnosis was noted of lumbar radiculopathy.

Also, a February 2009 VA PTSD examination report referenced that the Veteran "had to stop working party due to his neuropathy," that the Veteran reported that "he could no longer work due to his neuropathy (inability to get in and out of the car)" and that "[h]e also said he cannot work due to his neuropathy."  In this regard, the Board notes that on a May 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) the Veteran reported his last date of employment as December 2007, that he became too disabled to work in January 2008 and that his diabetic neuropathy was the disability that prevented him from securing or following any substantially gainful occupation.

The Veteran was also afforded a VA peripheral nerves examination in May 2009.  A problem was noted of peripheral neuropathy of both legs and feet, with a date of onset of 2005.  It was also noted that onset was chronic and gradual and that the course since onset was progressively worse.  The circumstances were noted as "numbness of feet and lower legs.  Also has burning of legs constantly, with occ[assional] sharp pains into [left] leg."  Symptoms were noted in the feet and lower legs of numbness, paresthesias, dysesthesias and pain, with a type noted of burning and tingling.  Upon examination, it was noted that there was decreased muscle strength in all muscles of the feet and lower legs (strength was noted as "4," presumably on a 4/5 scale).  A sensory function report noted bilateral lower absent vibration, decreased pain, absent light touch and absent position sense and it was noted that the Veteran complained of tenderness of both feet and legs to touch.  Bilateral knee reflexes were noted as 1+ and bilateral ankle reflexes were noted as 0.  Muscle atrophy was noted not to be present.  Gait was noted to be antalgic and wide based slow.  It was noted that the Veteran had been unemployed for one to two years and that the reason for unemployment was that "unable able to walk/drive/stand/climb ladders necessary for work because of painful neuropathy of legs/feet."  Significant effects were noted on the Veteran's occupation, to include decreased mobility, problems with lifting and carrying, decreased strength in the lower extremities and pain.  It was noted that that there were effects on usual daily activities, to include preventing sports and recreation, severe effects on exercise, moderate effects on chores, shopping and traveling and mild effects on dressing.  An opinion was provided that stated that "Veteran unable to do any kind of active or strenuous work because of limitation on walking/standing/climbing.  Could do mild sedentary work for limited periods only because of constant leg pain."
  
With respect to private medical records, records from Moore Family Care included a June 2006 note that referenced right thigh numbness/weakness.  An April 2007 note noted sensation intact bilaterally with monofilament and an assessment of diabetes, uncontrolled.  A separate April 2007 note referenced foot related problems of numbness and tingling.  An August 2007 note referenced the Veteran as having problems with his legs, trouble walking and moving toes and that he complained of burning pain in the bilateral lower extremities, especially at night, and that it was difficult to walk secondary to pain.  Upon physical examination, a slow and careful gait was noted, bilateral ankles were noted to give way, strength was noted as 3+ and sensation was noted to be intact with monofilament in the bilateral lower extremities.  A diagnosis was noted of diabetic peripheral neuropathy and medication was prescribed.  An August 2007 follow up note referenced that the medication was helping some, that there was still some pain, that pain was 2-3 out of 10, that sensation of the bilateral lower extremities was intact and noted an assessment of diabetic peripheral neuropathy, improving.  A November 2007 physician's statement (from an undecipherable physician) referenced a complication of diabetes of diabetic peripheral neuropathy.  A January 2008 private treatment record from Dr. P.W. noted a history of leg pain and difficulties with walking and included results of nerve conduction and EMG studies for the lower extremities.  An impression was noted of "[a]bnormal study due to electrophysiologic evidence of" bilateral peroneal neuropathies and bilateral tibial neuropathies.

A March 2009 statement from Dr. B.M. noted that the Veteran was being followed for long-standing uncontrolled diabetes, that the Veteran "has complications from diabetes including significant peripheral neuropathy involving mainly his lower extremities," that "[h]e has a difficult time with balance and experiences burning sensations in his feet," that he tried medication and did not tolerate it and that he "is having a difficult time with ambulation and struggles with his pain."  A May 2009 statement from Dr B.M. noted that the Veteran was being followed for long-standing uncontrolled diabetes, that the Veteran "has complications from diabetes including significant peripheral neuropathy," that "[h]e has a difficult time with ambulation and pain, despite medical intervention" and that "I feel at this point, he is no longer able to engage in meaningful employment.  He was an insurance appraiser, but unable to complete his duties."
Also of record are various lay statements from the Veteran, as well as buddy statements.  These statements are generally consistent with the medical evidence discussed above.  The Veteran's statements referenced problems with walking and standing and the impact this has caused on his employment.  For example, a January 2008 statement stated that "shortly after being diagnosed with diabetes, I have had problems with walking, standing, stumbling, knees buckle up [and] I fall" and a March 2008 statement stated that "[s]ince becoming diabetic, I have had trouble walking, standing without falling over" and "cannot get in and out of vehicle without using the seat and door as support to enter o[r] exit the vehicle."  In a statement dated February 17, 2009, the Veteran stated "cant sleep at night for legs hurting, burning and then freezing, big toes are numb and have no feeling" and that he "cant walk, cant get in and out of car without help.  I cannot drive for more than 2 [hours], then I start falling asleep driving.  I have woke up many times heading to hit oncoming car or large truck head on."  In statement dated May 4, 2009, the Veteran described his post-service employment as an insurance adjuster/appraiser, which required a lot of walking, standing, driving and climbing ladders.  He stated that "[m]y job has gone down hill since I was diagnosed as a diabetic.  I cannot walk without falling down.  I cannot stand very long without falling down" and that "[s]ince I have this diabetes neuropathy of the legs, my walking, standing, climbing or driving is been reduced tremendously, causing me not to be employable."  

Two buddy statements provided similar information.  A May 2009 statement from J.T. referenced the Veteran's post-service employment as an insurance appraiser and that such required the Veteran to perform long hours of driving, lots of walking and standing for long periods of time.  J.T. stated that "in the last 8 years since become a diabetic, [the Veteran']s ability to perform his job and the requirements needed to do his job has disappeared," that "he now cannot walk or stand for any period of time without falling, he has to be helped in and out of his car" and that "due to his problems with his legs and feet as a result of being a diabetic burning and aching all night, he gets very little sleep and therefore cannot drive for any period of time without falling asleep on the road."  A May 2009 statement from A.M. referenced the Veteran's post-service job as an insurance adjuster and that this required driving long hours, climbing ladders onto roofs and staying on his feet for long periods of time.  A.M. stated that "[s]ince the year of 2000, when he was diagnosed with Diabet[]es, [the Veteran's] health and ability to work has gone down to the point that he cannot work, he can barely walk and get around.  He also has to have help getting in and out of his vehicle."      

The Veteran has also variously referenced that, essentially, his health conditions have been of relatively similar severity over a prolonged period of time.  For example, in an April 2009 statement, the Veteran stated that "[t]he health problems I have did not just start.  If you read my medical reports you have, you will find that I had problems walking, standing, driving, staying awake, burning sensations in my legs from the neuropathy as a result of being a diabetic."  In a statement dated May 20, 2009, the Veteran stated that "in my case my health and medical conditions are the same today as they were in November 2007."  In a June 2009 statement, the Veteran stated that "[m]y health is about the same as it has been for the past 5 years."  He also stated that "[w]hen I was diagnosed as a diabetic back in 2000, my health began to go down hill.  My back, legs began to hurt more and more on a daily basis.  At one point back in 2002, I had to drag my left leg and foot due to no control of the use of this leg" and he referenced having to quit a job at that time based on the walking that was required.  On a February 2010 VA Form 9, the Veteran stated that "my main complaint is, my health was very bad with limited activities when I first applied for benefits Nov[ember] 2007."    

Upon review of the evidence of record, the Board concludes that an earlier effective date of November 13, 2006 for the grant of separate 40 percent disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy are warranted.  

As noted above, a January 2010 rating decision assigned an earlier 40 percent disability rating for peripheral neuropathy of the right lower extremity, effective February 17, 2009, and the rating decision combined the evaluation of the left lower extremity peripheral neuropathy and radiculopathy and increased the assigned rating to 40 percent, effective February 17, 2009.  While the effective date specified, February 17, 2009, was referenced in that rating decision as being the date of claim, as outlined above, this is incorrect pursuant to the application of 38 C.F.R. § 3.156(b) (2016).  As noted, the current claims are on appeal from the original November 13, 2007 claim.  As such, the currently assigned effective date of February 17, 2009 is not rationally justifiable in that it does not relate to the date of claim and because it does not otherwise indicate any factually ascertainable worsening of the Veteran's service-connected disabilities as of that date when compared to prior to that date.  While a VA PTSD examination report dated February 17, 2009 referenced the Veteran as being unable to work due to his peripheral neuropathy, various other evidence, to include a May 2009 VA Form 21-8940, indicated that the Veteran reported that he could not work due to his peripheral neuropathy since December 2007.  In short, there is no rational justification for the currently assigned effective date.

In addition, as outlined above, the Veteran has variously stated that, essentially, his health conditions have been of relatively similar severity over a prolonged period of time.  The Veteran is competent to report as to the status of observable symptoms and experiences, such as pain, burning, difficulty walking and standing, and the Board finds no reason to doubt the Veteran's credibility as to these reports.  

Also, the January 2010 rating decision noted, with regards to why a 40 percent disability rating was warranted for right lower extremity peripheral neuropathy, that such was "based on evidence of incomplete paralysis below the knee which is moderately severe based on symptoms of sensory loss to pain, light touch and vibration with diminished reflexes."  The January 2010 rating decision noted, with regards to why a 40 percent disability rating was warranted for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy, that such was based on "incomplete paralysis below the knee which is moderately severe based on symptoms of sensory loss to pain, light touch and vibration, decreased strength and diminished reflexes."  

Evidence dated prior to February 17, 2009 referenced similar symptoms.  For example, the June 2008 VA diabetes examination report noted that sensation of the lower extremities with monofilament test showed decreased sensation of both feet and lower legs and the June 2008 VA spine examination report noted that there was decreased sensation in both feet (noted to be related to diabetes) and that tendon reflexes were present but slightly decreased.  As such, the examination report referenced sensory loss and diminished reflexes.  With respect to decreased strength, which was noted for the left lower extremity in the January 2010 rating decision, while the June 2008 VA examination reports noted normal strength, other evidence variously referenced problems with walking and standing, which suggested that an issue with muscle strength may have been present.

Overall, for the period prior to the currently assigned February 17, 2009 effective date for the assigned 40 percent disability ratings, the Board is unable to determine a factually ascertainable date as to when the Veteran's left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy may have worsened.  In addition, as noted, the currently assigned effective date cannot be rationally justified and the Veteran has, essentially, reported a similar disability picture over a prolonged period.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that earlier effective dates of November 13, 2006 for the grant of separate 40 percent disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy are warranted.

With respect to the left lower extremity, the Board notes that the January 2010 rating decision combined the evaluation of the left lower extremity peripheral neuropathy and radiculopathy.  The Board does not disagree with this combination and the earlier effective date granted herein of 40 percent should be applied as to these two disabilities in combination.

With respect to the effective date of November 13, 2006, as discussed above, this was the effective date assigned for entitlement to service connection for diabetes pursuant to 38 C.F.R. § 3.114(a) (2016).  This assigned November 13, 2006 effective date also included, per the October 2008 rating decision codesheet, bilateral lower extremity peripheral neuropathy.  As noted above, the Veteran's service-connected diabetes is rated under Diagnostic Code 7913 and a note under this Diagnostic Code instructs to "[e]valuate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913."  See 38 C.F.R. § 4.119 (2016), Note (1).  As such, the October 2008 rating decision assigned, essentially, 0 percent disability ratings for bilateral lower extremity peripheral neuropathy, effective November 13, 2006.  The Board's decision herein therefore is addressing the entire appeal period and therefore is effective November 13, 2006.  

To the extent that the Veteran sought in this appeal an earlier effective date for the assignment of 40 percent disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy, such has been granted herein as to the date one year prior of the Veteran's original November 13, 2007 claim.  

As to a disability rating prior to November 13, 2006, as noted above, generally for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  Under these general rules, the earliest possible effective date would be November 13, 2007, based on the date of the Veteran's diabetes claim, which encompassed the disability of bilateral peripheral neuropathy that was granted secondary to diabetes (assuming, without deciding, that entitlement arose prior to that date).  In this case, as discussed above, the special rules relating to a liberalizing change in law are also applicable.  38 C.F.R. § 3.114(a)(1) (2016) provides that if a claim is reviewed at the request of the Veteran more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  This is the situation in this case, as the Veteran applied for entitlement to service connection for diabetes more than one year after the effective date of the liberalizing law (May 8, 2001).  The effective date of November 13, 2006, which is one year prior to the Veteran's November 13, 2007 claim, is therefore the correct effective date and no earlier effective date is warranted.  

As to a disability rating in excess of 40 percent, as noted above, the next higher 60 percent disability rating requires severe incomplete paralysis with marked muscular atrophy.  No evidence prior to February 17, 2009 indicated muscle atrophy.  In this regard, June 2008 VA diabetes and spine examination reports both specifically noted no muscle atrophy.  A still higher 80 percent disability rating requires more severe symptoms (per the Diagnostic Code: complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely lost)).  Symptoms of such severity were not shown by the evidence of record.  As such, a disability rating in excess of 40 percent is not warranted.

The Board has considered the Veteran's contentions.  In his statements, he has advocated for, essentially, two effective dates.  The first is from November 2007, when he first applied for service connection.  For example, in statement dated May 20, 2009, the Veteran stated that "I am requesting that my effective dates for all of my claims be changed to reflect a retroactive date to the date of initial request NOV 2007."  As to this contention, as outlined above, the Board has granted an earlier effective date for the assigned 40 percent disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy from November 2006 (one year prior to the November 2007 claim, as outlined above).  In this regard, it appears that the Veteran's contention has been satisfied.  

As to the second effective date the Veteran has advocated for, he has referenced an effective date prior to the date of his November 2007 claim of when he was diagnosed with diabetes.  For example, in a statement dated May 20, 2009, the Veteran stated "[p]erson[]ally I think my effective date should be the date I was[] diagnosed with diabetes in 2000, which has been the start of all my problems."  As to this contention, generally for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  The special rules relating to a liberalizing change in law allow for an effective date of one year prior to the receipt of a claim (which has been granted), but no more.  The fact that a diagnosis was rendered on a certain date is not determinative as to the appropriate effective date, which also requires consideration as to the date a claim was received.  As such, while the Board has considered the Veteran's contentions, an earlier effective date than granted herein is not warranted for these claims.  

In addition, as referenced above, the Veteran has questioned the adequacy of some of his VA examinations, to include the various June 2008 VA examinations.  See January 2009 Veteran Statement, February 2010 VA Form 9.  The Veteran, essentially, questioned the thoroughness of the examinations.  As outlined above, the June 2008 VA examinations contained information relevant to the claims on appeal and the Board finds that they were adequate for adjudicative purposes.  The Board emphasizes that the decision herein, as explained above, was not based solely on VA examination reports, but considered the entire evidence of record, to include private medical records and the Veteran's (and his buddy's) lay statements. 
    
The Board has also considered whether an extraschedular evaluation is warranted during the appeal period.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." 

The first Thun element is not satisfied in this case.  The Veteran's service-connected left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy were manifested by a variety of signs and symptoms, which were discussed in detail above.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  To the extent that the Veteran (and his buddy's) statements have referenced an impact on sleep from the Veteran's service-connected left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy, the Board notes that relevant the Diagnostic Code (8620) is relatively vague and assigns disability ratings based on mild, moderate and severe symptomatology.  As noted, the words "mild," "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a (2016).  To this extent, the Board has considered the impact on sleep caused by the Veteran's left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy in evaluating the severity of the Veteran's disability picture.  The Board additionally notes that a December 2011 Board decision, addressing the disability rating for service-connected PTSD, referenced nightmares and interrupted sleep in assigning a 30 percent disability rating from November 13, 2007.  As such, Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, to include the various symptoms discussed above.  In short, there is nothing exceptional or unusual about the Veteran's service-connected disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

In sum, the previously assigned effective date (February 17, 2009) for the grant of separate 40 percent disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy is not rationally justified and the Board is unable to determine a factually ascertainable date prior to this effective date when the Veteran's disability picture may have worsened.  As such, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for earlier effective dates of November 13, 2006, but no earlier, for 40 percent disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816, 4.119, 4.124a (2016).

VI.  TDIU

An April 2009 rating decision deferred the issue of entitlement to a TDIU.  A September 2009 rating decision granted entitlement to a TDIU, effective February 17, 2009.  The rating decision stated that this effective date was warranted because it was "the date we received your claim."  The March 2012 SOC further stated that the Veteran "indicated during the VA exam dated February 17, 2009, that [he was] unable to work due to [his] neuropathy.  As a result, this was considered a claim for entitlement to" TDIU.

As outlined above, an October 2008 rating decision granted entitlement to service connection for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy.  Pursuant to 38 C.F.R. § 3.156(b) (2016), this rating decision did not become final and the issues on appeal discussed above were more accurately viewed as disagreement with the initially assigned disability ratings in the October 2008 rating decision based on the November 2007 claim.  As such, the appeal involved, essentially, increased rating claims on appeal from the original November 13, 2007 claim.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the AOJ referenced February 17, 2009 as the date that that the Veteran reported at a VA examination that he could not work due to his neuropathy, the evidence prior to this point raised the issue of entitlement to a TDIU.  For example, a June 2008 VA PTSD examination report noted that the Veteran worked full time as an independent insurance adjuster until December 2007 and that "[h]e quit working because he is unable to move about because of his back and legs."  As such, in light of the fact that the Veteran, essentially, had an increased rating claim for his left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy that was on appeal from the November 2007 claim, combined with the evidence of record during the appeal period that referenced the Veteran being unable to work as a result of such disabilities, a TDIU claim is therefore part and parcel of the increased rating claim pursuant to Rice.

As to the issue of whether an earlier effective date than the currently assigned date of February 17, 2009 is warranted for the grant of TDIU, the Board finds that an earlier effective date of January 1, 2008 is warranted. 

Initially, the Veteran has met the schedular requirements for a TDIU during the relevant period.  As noted above, the Board has granted separate 40 percent disability ratings for left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy, from November 13, 2006.  The Veteran has also been assigned a 30 percent disability rating for PTSD from November 13, 2007 and a 50 percent disability rating from December 2, 2008, a 20 percent disability rating for a low back disability from November 13, 2007 and a 20 percent disability rating for diabetes from November 13, 2006.  When considering the Veteran's combined disabilities (to include the bilateral factor), he met the schedular criteria in that his combined rating was 70 percent or more, with one disability ratable at 40 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  As such, the schedular criteria have been met prior to February 17, 2009.

As outlined in detail above, the Veteran's left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy impacted the Veteran's ability to work, specifically in his ability to walk and stand.  For example, a May 2009 VA examination report stated that "Veteran unable to do any kind of active or strenuous work because of limitation on walking/standing/climbing.  Could do mild sedentary work for limited periods only because of constant leg pain."  In addition, a May 2009 statement from Dr B.M. noted that the Veteran was being followed for long-standing uncontrolled diabetes, that the Veteran "has complications from diabetes including significant peripheral neuropathy," that "[h]e has a difficult time with ambulation and pain, despite medical intervention" and that "I feel at this point, he is no longer able to engage in meaningful employment.  He was an insurance appraiser, but unable to complete his duties."  As discussed in detail above, the Veteran has, essentially, reported a similar disability picture over a prolonged period and the Board has granted earlier effective dates for his left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy so that his disability ratings have been 40 percent prior to February 17, 2009.  Overall, the evidence indicated that the Veteran's left lower extremity peripheral neuropathy/radiculopathy and right lower extremity peripheral neuropathy significantly impacted his ability to work prior to February 17, 2009.

In addition, the evidence of record also indicated that the Veteran's other service-connected disabilities impacted his ability to work prior to February 17, 2009.  With respect to the low back disability, the June 2008 VA spine examination report noted low back pain and decreased range of motion findings.  It also stated that the Veteran's "lower back condition limited his ability in walking and driving so his lower back condition has limited his occupational functions."  As such, the Veteran's low back disability also impacted the Veteran's ability to work prior to February 17, 2009.

In addition, with respect to PTSD, such has been assigned a 30 percent disability rating from November 13, 2007 and a 50 percent disability rating from December 2, 2008.  The Veteran's PTSD is rated under Diagnostic Code 9411, which provides that a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity.  As such, the assigned disability ratings indicated that the Veteran's PTSD impacted his ability to work prior to February 17, 2009.  

More specifically, the associated symptomatology with the Veteran's PTSD also impacted his ability work.  In this regard, the June 2008 PTSD VA examination report referenced sleep impairment, short temper, anxiety and irritability.  While the examination report noted that the Veteran did not miss work because of his psychiatric symptoms, the Board finds that these symptoms would have had some impact on his ability to work.  Also of record is a December 2008 private medical letter from Dr. T.T., which referenced sleep impairment, intrusive thoughts, impaired memory, "impaired social and vocational adjustment," anger, flashbacks, "a low tolerance for frustration that frequently results in angry outbursts that can be potentially damaging" and that the Veteran had "rather severe emotional problems."  The February 17, 2009 VA PTSD examination report noted that the Veteran woke up every two hours at night and had distressing nightmares about Vietnam three to four times per week and stated that "he had to stop working partly due to his neuropathy and partly due to falling asleep at the wheel (likely due to decreased sleep at night)."  In addition, a history of violence/assaultiveness was noted, with a specific example of such from two months prior involving an incident while driving.  The examination report noted that the Veteran's PTSD signs and symptoms resulted in deficiency in work.  In sum, the evidence of record indicated that the Veteran's PTSD impacted his ability to work prior to February 17, 2009.

In review of the evidence of record, the Board finds that an earlier effective date of January 1, 2008 is warranted.  As discussed, the evidence of record indicated that the Veteran's service-connected disabilities, to include his left lower extremity peripheral neuropathy/radiculopathy, right lower extremity peripheral neuropathy, low back disability and PTSD, impacted his ability to work prior to February 17, 2009.  In addition, as noted above, the Veteran has variously referenced that, essentially, his health conditions have been of relatively similar severity over a prolonged period of time.  For example, in statement dated May 20, 2009, the Veteran stated that "in my case my health and medical conditions are the same today as they were in November 2007."  The Veteran reported on his May 2009 VA Form 21-8940 that he worked as an insurance adjuster from January 1981 to December 2007 and the evidence variously referenced that he could no longer do this job.  When considering the collective impact of the Veteran's service-connected disabilities, the reported relative similarly severity of such disabilities prior to February 27, 2009 and the Veteran's previous work experience, the Board concludes that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from January 1, 2008.  

The Board additionally notes that the previously assigned effective date of February 17, 2009 was based on this date being viewed as the date of claim for entitlement to a TDIU.  As explained above, this is not accurate and the current claim is on appeal from the original November 13, 2007 claim.  As such, the currently assigned effective date of February 17, 2009 is not rationally justifiable in that it does not relate to the date of claim and because it does not otherwise indicate a factually ascertainable date on which the Veteran's service-connected disabilities resulted in the Veteran being unable to secure or follow a substantially gainful occupation.     
 
With respect to an earlier effective date than January 1, 2008, the Board notes that generally the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2016).  Viewing the TDIU claim as an increased rating claim, as noted above, such claim is essentially on appeal from the November 13, 2007 claim.  The evidence of record, however, indicated that the Veteran worked full time until December 2007.  In this regard, on the May 2009 VA Form 21-8940, the Veteran reported his last date of employment as December 2007 (having reported to have worked 70 hours per week until that time), that he became too disabled to work in January 2008, that the date his disability affected his full time employment was January 2008 and that the date that he last worked full time was January 2008.  As such, entitlement to a TDIU did not arise prior to this date because the Veteran's service-connected disabilities did not result in the Veteran being unable to secure or follow a substantially gainful occupation, as evidenced by the fact that he was working full time until December 2007.  As January 1, 2008 is the date entitlement to a TDIU arose and is later than the date of claim (November 13, 2007), it is the appropriate effective date.

The Board has considered the Veteran's contentions.  It does not appear that he has made any specific arguments with respect to a particular effective date sought for entitlement to a TDIU.  For example, in an April 2009 statement, the Veteran stated that "I am 100% disabled, and I think the VA should authorize and effective date of earlier than the date I made my request."  To this extent, the Board has explained in detail above why an effective date earlier than January 1, 2008 is not warranted.  In short, the Veteran was working full time prior to this date.  As such, while the Board has considered the Veteran's contentions, an effective date earlier than that granted herein (January 1, 2008) is not warranted for this claim.

In sum, the Board finds that from January 1, 2008, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that prior to this time he was employed full time.  As such, the Board concludes that the criteria for an effective date of January 1, 2008, but no earlier, for entitlement to a TDIU have been met and therefore to this extent, the Veteran's claim is granted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).






ORDER

Entitlement to an effective date prior to April 17, 2009 for the grant of entitlement to service connection for CAD is denied.

Entitlement to an effective date prior to April 29, 2010 for the grant of entitlement to service connection for a left hip disability is denied.

Entitlement to an earlier effective date of November 13, 2006, but no earlier, for a 40 percent disability rating for left lower extremity peripheral neuropathy/radiculopathy is granted.

Entitlement to an earlier effective date of November 13, 2006, but no earlier, for a 40 percent disability rating for right lower extremity peripheral neuropathy is granted.

Entitlement to an effective date of January 1, 2008, but no earlier, for entitlement to a TDIU is granted.  



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



